Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 1 of 20




          EXHIBIT 14
Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 2 of 20




                                                             FDA 0342
                   Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 3 of 20



                                                                   CONTENTS
              INTRODUCTION .............................................................................................................. 2
              1 Background & Regulatory History of Mifeprex REMS.............................................. 2
              2 Safety Profile of Mifeprex........................................................................................... 4
                2.1  Background ......................................................................................................... 4
                2.2  Serious Complications Assessed Through the REMS ................................... 5
              3 Mifepristone Use ......................................................................................................... 7
                3.1  Mifeprex (mifepristone 200mg tablets) Utilization ............................................ 7
                3.2  Factors Affecting Safe Use of Mifeprex............................................................. 9
              4 Considerations Regarding the need for a REMS....................................................... 11
                4.1  Safety Considerations ....................................................................................... 11
                4.2  Monitoring Considerations ............................................................................... 12
                4.3  Distribution Considerations .............................................................................. 12
                4.4  Confidentiality/Privacy ..................................................................................... 12
              5 Impact of REMS Elements and Their Removal ........................................................ 13
                5.1  Prescriber Certification ..................................................................................... 13
                5.2  Restricted to Certain Healthcare Settings ......................................................... 13
                5.3  Documentation of Safe Use Conditions............................................................ 14
              6 Discussion.................................................................................................................. 14
              7 Recommendation and Conclusion ............................................................................. 15




                                                                                                                                    FDA 0343
Reference ID: 3392205
                Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 4 of 20
              EXECUTIVE SUMMARY

              This review evaluates if the risk evaluation and mitigation strategy (REMS) for Mifeprex
              (mifepristone 200 mg tablets) continues to be necessary to ensure the benefits of the product
              outweigh its risks.

              Mifeprex was approved on September 28, 2000 with a restricted distribution program
              requiring prescribers attest that they are knowledgeable about the safe and appropriate use of
              Mifeprex. The program was approved as a REMS on June 8, 2011. The goals of the REMS
              are:
                            x   To provide information to patients about the benefits and risks of Mifeprex before
                                they make a decision whether to take the drug.
                            x   To minimize the risk of serious complications by requiring prescribers to certify
                                that they are qualified to prescribe Mifeprex and are able to assure patient access
                                to appropriate medical facilities to manage any complications.
              Since the approval of Mifeprex, safety concerns have been reported by certified prescribers,
              including serious infection and hemorrhage sometimes leading to the need for transfusions,
              hospitalization, and death. We reviewed the current Mifeprex safety data and researched what
              factors may affect its safe use for patients. Our key findings include that:

                  x         The overall safety profile of Mifeprex has not changed over the last 6-7 years and is
                            consistent with current product labeling.
                  x         There have been a small number of serious complications associated with Mifeprex
                            reported and this is likely reflective of the use of Mifeprex within a system of
                            knowledgeable healthcare providers, safe use protocols, and proper patient
                            counseling.
                                o Planned Parenthood and other family planning clinics account for the
                                    majority of Mifeprex use. Planned Parenthood implements the REMS
                                                                           (b) (4)
                                    requirements                                   .

              Accurate gestation dating, patient education, dispensing Mifeprex directly to the patient
              during the office visit, and timely access to medical care remain important components to
              ensure the safe use of Mifeprex in order to maintain the current safety profile. Medical
              abortion accounts for the minority of abortions in the U.S. Similarly, training opportunities in
              medical abortion appear limited and are less available than surgical abortion experience.
              Given this relative lack of familiarity and experience with medical abortion, a restricted
              distribution program that reinforces the necessary skills and appropriate care (i.e., counseling
              and follow-up) is necessary to assuring safe use of Mifeprex. It is not likely that the essential
              safe use conditions will be maintained to a similar extent if a REMS is no longer required
              and, as a consequence, we would expect a negative impact on the types, incidence, and
              severity of adverse events. For these reasons, we believe the Mifeprex REMS provides the
              foundation to ensure the implementation of these safe use conditions with Mifeprex use.
                  (b) (6)
                      therefore recommends that the existing elements of the REMS be maintained.
              Specifically, prescriber certification and dispensing limited to certain healthcare settings
              provide a framework to ensure that the benefits of Mifeprex outweigh its risks in an
              appropriate patient population.




                                                                                                            FDA 0344
Reference ID: 3392205
Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 5 of 20




                                                             FDA 0345
                  Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 6 of 20
              In 2007, Congress amended the FD&C Act to give FDA the authority to require a REMS
              when necessary to ensure that the benefits of a drug outweigh its risks. 5 Mifeprex was
              included on the list of products deemed to have in effect an approved REMS. 6
              The Mifeprex restricted distribution program was approved as a REMS on June 8, 2011
              and contains the following elements: 7, 8
                     A. Goals
                         x    To provide information to patients about the benefits and risks of Mifeprex
                              before they make a decision whether to take the drug.
                         x    To minimize the risk of serious complications by requiring prescribers to
                              certify that they are qualified to prescribe Mifeprex and are able to assure
                              patient access to appropriate medical facilities to manage any complications.
                     B. Medication Guide
                     C. Elements to Assure Safe Use, including:
                              a. Healthcare providers who prescribe Mifeprex will be specially certified by
                                 agreeing or attesting to the conditions set forth in the Prescriber
                                 Agreement.
                              b. Mifeprex will be dispensed only in certain health care settings, specifically
                                 clinics, medical offices, and hospitals.
                              c. Mifeprex will only be dispensed to patients with documentation of safe
                                 use conditions.
                     D. An Implementation System that requires Danco to:
                              a. Certify distributors. To become certified, distributors must agree to:
                                       i. Ship drug only to site locations identified by specially certified
                                          prescribers in signed Prescriber’s Agreements, and maintain secure
                                          and confidential records of shipments.
                                      ii. Follow all distribution guidelines, including those for storage,
                                          tracking package serial numbers, proof of delivery, and controlled
                                          returns.
                              b. Assess the performance of the certified distributors with regard to the
                                 following:
                                       i. Whether a secure, confidential and controlled distribution system
                                          is being maintained with regard to storage, handling, shipping, and
                                          return of MIFEPREX.
              5
               Food and Drug Administration Amendments Act (FDAAA) of 2007, Pub. L. No. 110-85, Title IX, Subtitle A, Section
              901, 121 Stat. 823 (2007).
              6
               See Identification of Drugs and Biological Products Deemed to Have Risk Evaluation and Mitigation Strategies
              (REMS) for Purposes of the Food and Drug Administration Amendments Act of 2007, 73 Fed. Reg. 16313 (Mar. 27,
              2008).
              7                                                                                                 (b) (6)
               Memorandum of meeting minutes for April 28, 2011 meeting between Danco and FDA. Signed by                  on June
              3, 2011.
              8                                                (b) (6)
                  Mifeprex REMS Approval Letter. Signed by               on June 8, 2011.



                                                                                                                                3

                                                                                                                      FDA 0346
Reference ID: 3392205
                    Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 7 of 20
                                ii. Whether MIFEPREX is being shipped only to site locations
                                    identified by specially certified prescribers in the signed
                                    Prescriber’s Agreement and only available to be dispensed to
                                    patients in a clinic, medical office, or hospital by or under the
                                    supervision of a specially certified prescriber.
                             c. If Danco determines the distributors are not complying with these
                                requirements, Danco will take steps to improve their compliance.
                    E. A Timetable for Submission of Assessments that requires Danco to submit REMS
                       assessments to FDA one year from the date of approval of the REMS and every
                       three years after.
                        The next REMS assessment is due June 2015.

              2     SAFETY PROFILE OF MIFEPREX

              2.1     BACKGROUND
              Abortion is one of the most common procedures undergone by women of reproductive
              age in the United States. 9 Since 1969, the Centers for Disease Control and Prevention
              (CDC) has conducted abortion surveillance to document the number and characteristics
              of women obtaining legal, induced abortions. The 2009 data is the most recent year
              available. The CDC requests data from 52 reporting areas (i.e., 50 states, District of
              Columbia, and New York City). The areas provide information voluntarily; 45 areas
              reported data every year from 2000 – 2009. In most states, collection of abortion data is
              facilitated by the legal requirements for hospitals, facilities, and physicians to report
              abortions to a central health agency. These health agencies in turn voluntarily provide
              aggregate data to the CDC. For medical abortions, the CDC abortion surveillance
              summary does not include specific information on what medications and dosages are
              used.
              A total of 784,507 abortions were reported to the CDC for 2009. Approximately 17%
              (16.2%  8 weeks’ gestation, 0.9% >8 weeks’ gestation) of abortions were reported as
              medical. 10,11 This is a slight increase from 2008 data (14.1  8 weeks’ gestation, 0.7%
              >8 weeks’ gestation). 12
              ,Q  PRVW  DERUWLRQV ZHUH SHUIRUPHG DW  ZHHNV JHVWDWLRn, and 91.7% were
              SHUIRUPHG DW  ZHHNV JHVWDWLRQ Among areas that reported data every year during
              2000 –  WKH SHUFHQWDJH RI DERUWLRQV SHUIRUPHG DW   ZHHNV¶ JHVWDWLRQ LQFUHDVHG
              12% from 2008 to 2009.


              9
                Jones K et al. Abortion in the United States: Incidence and access to services, 2005. Perspect Sex Reprod Health
              2008;41(1): 6-16.
              10
                ³WKH DGPLQLVWUDWLRQ RI PHGLFDWLRQ RU PHGLFDWLRQV WR LQFOXGH DQ DERUWLRQ DW  ZHHNV JHVWDWLRQ W\SLFDOO\ LQYROYHV WKH
              use of mifepristone and misoprostol; at >8 weeks' gestation, typically involves the use of vaginal prostaglandins”. CDC
              does not report on specific medications and dosages used.
              11
                 Pazol K et al. Abortion Surveillance – United States, 2009. MMWR Surveillance Summaries 2012;61:1-44.
              Available at http://www.cdc.gov/mmwr/preview/mmwrhtml/ss6108a1 htm?s cid=ss6108a1 w#Tab24.
              12
               Pazol K et al. Abortion Surveillance – United States, 2008. MMWR Surveillance Summaries 2011;60:1-40.
              Available at http://www.cdc.gov/mmwr/preview/mmwrhtml/ss6015a1 htm?s cid=ss6015a1 w.



                                                                                                                                    4

                                                                                                                            FDA 0347
Reference ID: 3392205
                 Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 8 of 20
              2.2 SERIOUS COMPLICATIONS ASSESSED THROUGH THE REMS
              Serious complications 13 assessed through the Mifeprex REMS include:
                  1. Hospitalizations
                  2. Transfusions of 2 or more units of packed cells or whole blood or having a
                     hemoglobin of 6 gm/dL or less or a hematocrit of 18% or less
                  3. Serious infection, sepsis
                  4. Death
                  5. Other serious and unexpected adverse events
              As of October 31, 2012, approximately 1.88 million women in the U.S. have been treated
              with Mifeprex for termination of pregnancy with 2,740 adverse events reported
              cumulatively (14 deaths, 768 hospitalizations, 66 ectopic pregnancies, 416 reports of
              blood loss requiring transfusion, and 308 infections [57 severe]). The overall estimate of
              a hospitalization over time is 1 in 2,448 patients. The following tables provide an analysis
              of the reporting rates of these adverse events over time.
              Table 1 provides US Mifeprex use and adverse reporting rates per 100,000 uses in 2-year
              time intervals over the past 6 years (October 2006 through October 2012).




              13
                 Although ongoing pregnancies (confirmed and unconfirmed) are assessed in REMS assessment reports, ongoing
              pregnancy is not considered a serious complication because it usually reflects an incomplete abortion which is
              sometimes part of the medical abortion process.



                                                                                                                               5

                                                                                                                       FDA 0348
Reference ID: 3392205
                   Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 9 of 20


              Table 1: US Reporting Rates for Serious Adverse Events with Mifeprex per 100,000
              uses from October 2006 through October 2012
               Time          Use          Adverse     Deaths       Hospital        Trans-            Ectopic         Infection        Severe 14
                                           events                  -izations       fusions
              Period                                                                             Pregnancies                          Infection
              10/06
              to           (b) (4)
                                     K*   357         1            105            63            9                    48              8
              10/08
                                                                                                                                             (b) (4)
              Rate
              per         NA
              100 K
              10/08
              to            (b) (4)
                                     K    600         4            187            103           18                   71              10
              10/10

              Rate                                                                                                                          (b) (4)

              per         NA
              100 K
              10/10
              to            (b) (4)
                                     K    704         0            213            115           11                   67              17
              10/12

              Rate                                                                                                                        (b) (4)

              per         NA
              100 K
              NA= not applicable         (b) (4)     (b) (4)
              *K = 1,000; for example,          K=           . All rates are per 100,000 uses of the drug.
              Source: the data here is extracted directly from the quarterly FDA reports using the same categories.


              Table 2 provides an adverse event analysis for the most recent 18 months of available
              data from April 30, 2011 through October 31, 2012.




              14
                 This category includes endometritis (involving the lining of the womb), pelvic inflammatory disease (involving the
              nearby reproductive organs such as the fallopian tubes or ovaries), and pelvic infections with sepsis (a serious systemic
              infection that has spread beyond the reproductive organs). Not included are women with reported sexually transmitted
              infections such as Chlamydia infections and gonorrhea, cystitis and women with toxic shock syndrome not associated
              with a pelvic infection.



                                                                                                                                      6

                                                                                                                             FDA 0349
Reference ID: 3392205
Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 10 of 20




                                                             FDA 0350
Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 11 of 20




                                                             FDA 0351
Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 12 of 20




                                                             FDA 0352
                  Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 13 of 20
              Fjerstad et al performed a retrospective analysis assessing the rates of serious infection in
              the US after medical abortion. The rate of serious infection after medical abortion
              declined by 93% after these changes were implemented (from 0.93 per 1000 to 0.06 per
              1000).18
              In 2007, FDA stated that there was not “sufficient information to recommend the use of
              prophylactic antibiotics for women having a medical abortion.” The current American
              College of Obstetricians and Gynecologists Practice Bulletin on medical abortion states
              that “no data exist to support the routine use of preventative antibiotics for medical
              abortion.” The Practice Bulletin recommends oral or vaginal administration of
              misoprostol. 19
              The current Mifeprex professional labeling does not include information on antibiotic
              prophylaxis and does recommend oral (as opposed to vaginal) administration of
              misoprostol (in a dose different from current standard practice outlined in the ACOG
              Practice Bulletin and Planned Parenthood protocol).

              3.2.3       Physician Training in Induced Abortion 20,21,22
              In 1996, in response to data indicating that the (1) age of practicing obstetricians who
              provided the majority of pregnancy terminations was rising (older than 65 years) and (2)
              the majority of counties in the U.S. lack of abortion providers, the Accreditation Council
              for Graduate Medical Education (ACGME) required obstetrics and gynecology residency
              programs to provide training opportunities in induced abortion.
              In 1998 and 2004, a survey was mailed to all obstetrics and gynecology residency
              program directors in an effort to characterize the availability of abortion training. In
              1998, 46% of respondents reported routine 23 training. In 2004, 51% of directors reported
              routine training, 39% reported optional training, and 10% reported no training. Of those
              programs with routine training, 50% reported training in termination practices -- the most
              common were first-trimester surgical abortion (85%), followed by medical abortion
              (59%), second trimester induction (51%), and dilation and extraction (36%).20
              A survey22 conducted in 2007 of final year obstetrics and gynecology residents sought to
              determine which abortion procedures residency graduates had received training.
              Respondents reported higher routine, on-site participation in training on surgical abortion
              procedures (range 65.6% - 85.2%) compared to mifepristone (52.3%). Routine
              participation in off-site mifepristone training was higher (72.7%). Ten percent of
              respondents reported that no training was available on mifepristone use, which is
              consistent with the 2004 study of residency program directors.
              19
                ACOG Practice Bulletin: Compared with the FDA-approved regimen, mifepristone–misoprostol regimens using 200
              PJ RI PLIHSULVWRQH RUDOO\ DQG  ȝJ RI PLVRSURVWRO YDJLQDOO\ DUH DVVRFLDWHG ZLWK D GHFUHDVHG UDWH RI FRQWLQXLQJ
              pregnancies, decreased time to expulsion, fewer side effects, improved complete abortion rates, and lower cost for
              women with pregnancies up to 63 days of gestation based on LMP.
              20
               Eastwood KL, et al. Abortion training in United States obstetrics and gynecology residency programs. Obstet
              Gynecol 2006;108;303-8.
              21
                 Greenberg M. et al. Barriers and enablers to becoming abortion providers: the reproductive health program. Fam
              Med 2011;44(7):493-500.
              22
                Jackson CB, Foster AM. Ob/Gyn training in abortion care: results from a national survey. Contraception
              2012;86:407-417.
              23
                   Routine training was defined as “required training unless residents express moral objections.”



                                                                                                                                  10

                                                                                                                          FDA 0353
Reference ID: 3392205
                  Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 14 of 20
              The ACGME requirements for family medicine residents do not include training in
              medical abortion but residents must be “trained to competency” in “options counseling
              for unintended pregnancy.” A similar survey to characterize the availability of abortion
              training in family medicine residencies reported 49% provide some type of abortion
              training.
              From 1999 through 2005, the Department of Family Medicine at the University of
              Rochester Medical Center operated the Reproductive Health Program (RHP), a national
              elective abortion training program aimed to address a gap in training to all US medical
              students, residents, advanced practice clinicians, and physicians in practice. A study
              published in 2012 interviewed RHP trained providers in 2008-2009. A total of 58.8% of
              respondents reported providing abortions since training, with most occurring in high-
              volume abortion clinic settings. Of those who had provided abortions, most had
              performed more than 50 surgical or medical abortions. More than 90% of abortion
              providers reported having liability insurance that covers abortion, colleague support, ease
              of obtaining medications and/or equipment, reimbursement, and administrative and/or
              staff support at the site where they provide abortions. Relative to providers, the greatest
              barriers to providing an abortion reported by non-providers were lack of skills, concerns
              about liability, and difficulty obtaining supplies.21 Although these data were limited to
              RHP trainees, data are consistent with data from other sources and provides additional
              insight into what facilitates abortion care and barriers.

              4       CONSIDERATIONS REGARDING THE NEED FOR A REMS

              4.1        SAFETY CONSIDERATIONS

              In general, the intended patient population for Mifeprex is healthy. Medical abortion,
              similar to surgical abortion, is associated with potentially serious adverse events. Since
              the approval of Mifeprex, safety concerns have been identified through enhanced
              surveillance and reporting by certified prescribers. Use of Mifeprex is associated rarely
              with serious infection and hemorrhage sometimes resulting in transfusions,
              hospitalization, and death. Serious infections and deaths resulted in labeling changes in
              2004 and 2005. There have been no new safety concerns identified with Mifeprex since
              that time and the serious complications being reported now are consistent with labeling.
              Moreover, these complications with Mifeprex are consistent with what one can expect
              with spontaneous abortion and surgical abortions. 24,25 The serious complications that
              arise can be managed if recognized in a timely manner.
                     (b) (6)
                       believes that the current safety profile is reflective of an effective system in place
              with knowledgeable prescribers primarily using Mifeprex within that system guided by
              standard protocols. It is not likely that the current safe use conditions will persist to a
              similar extent if a REMS is no longer required and, as a consequence, we would expect a
              negative impact on the types, incidence, and severity of adverse events if the REMS was
              eliminated. Because Mifeprex prescribing occurs in a limited number of healthcare
              settings and training is not uniformly provided in physician residencies, there is no data

              24
                   Mifeprex [package insert] New York, NY. Danco Laboratories, LLC;2005.
              25
                   Grimes, DA and Raymond, EG. Medical Abortion in Adolescents, BJM 2011;342:d2185.




                                                                                                          11

                                                                                                      FDA 0354
Reference ID: 3392205
                  Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 15 of 20
              indicating that the appropriate use of Mifeprex has become an ingrained part of “standard
              medical practice”. The “standard” is for Mifeprex to be prescribed within these family
              planning clinics or by qualified physicians in a private setting. However, if the REMS is
              eliminated, use would no longer be restricted to these practice settings with
              knowledgeable prescribers, and use outside the current effective “standard practice “
              setting could occur.
              If the REMS for Mifeprex is eliminated, there would be no restrictions for dispensing and
              Mifeprex (or any generics that may be approved in the future) could be made available
              (depending on the manufacturer’s business decisions) in the same manner as any
              prescription drug product. Such a change could result in 1) treatment delays which are
              problematic given the importance of gestational timing on the safe and effective use or 2)
              inappropriate prescribing (e.g., ectopic pregnancy) by less experienced practitioners.

              4.2   MONITORING CONSIDERATIONS
              It is not known how adverse event reporting will change if a REMS is eliminated.
              Planned Parenthood and the manufacturers would not be required to continue the same
              level of reporting of serious complications. Data on deaths from infection after Mifeprex
              use would be available through the CDC. The CDC conducts regular surveillance for
              maternal mortality and morbidity associated with pregnancy and abortion, including
              deaths from infection following a medical abortion or any pregnancy event. We note the
              abortion surveillance summaries published by CDC can have a lag time of up to four
              years.
              Reporting may not be important if it was determined that the risks no longer warrant
              additional safe use requirements. However, given the public interest this medication
              generates, it is likely information inquiries will continue. If the REMS is eliminated, FDA
              will be less informed of adverse events that occur with Mifeprex or its generics.

              4.3   DISTRIBUTION CONSIDERATIONS
                                                                                (b) (6)
              The                                                                  ) believes that Danco
              would continue some sort of restricted distribution even if FDA no longer requires it. It is
              not known how new generic sponsors/manufacturers would choose to distribute
              mifepristone if no restrictions were required by FDA. Even if not required and both
              innovator and generic manufacturers choose to continue to dispense mifepristone through
              clinics and medical offices, this would be based on the various manufacturers business
              decisions and subject to change at their discretion.
              Without a REMS, prescriber and patient usage information may be more complex to
              obtain and less precise than the current data. Furthermore, if the sponsor(s) chose to
              maintain a closed distribution system, it would be difficult for FDA to track use data in
              the absence of being provided data directly from the sponsor(s).

              4.4   CONFIDENTIALITY/PRIVACY
              Confidentiality and patient privacy are significant issues with Mifeprex, but not generally
              a factor when determining the need for a REMS. The availability of Mifeprex through
              retail pharmacies could reduce patient/prescriber confidentiality by adding the need to
              write and fill a prescription. Concerns regarding protests or targeting may deter retail
              pharmacies from stocking Mifeprex.


                                                                                                          12

                                                                                                  FDA 0355
Reference ID: 3392205
                  Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 16 of 20
              The purpose of a REMS is to ensure the benefits of the drug outweigh its risks. While we
              remain concerned about confidentiality and concerned regarding the personal safety of
              the prescribers, pharmacists, and patients, it does not meet the criteria for requiring a
              REMS. Moreover, manufacturers could decide to protect prescriber and patient
              confidentiality without a REMS.

              5     IMPACT OF REMS ELEMENTS AND THEIR REMOVAL
              The risk mitigation tools that are part of the Mifeprex REMS are physician certification
              and controlled access (or restricted distribution). A Mifeprex prescriber must agree that
              he/she meets the required qualifications to assure the drug is used safely and
              appropriately. A prescriber self-certifies by completing a one-time enrollment form. This
              enrollment or certification requirement is the tool that provides controlled access to
              Mifeprex. Without restricted distribution, a prescriber using Mifeprex would not have to
              attest to having certain skills, agree to provide counseling on how to handle adverse
              events, provide Mifeprex during the office visit, document certain information/activities,
              or report serious complications.

              5.1   PRESCRIBER CERTIFICATION

              This Prescriber Agreement is a one-time event with limited burden. Prescriber
              certification probably has the most influence of the three ETASUs in addressing safe use
              and limiting access to Mifeprex because this element requires physicians to attest to
              having certain skills, agree to abide by the program requirements including reporting of
              serious adverse events, and complete an additional step (e.g., the enrollment form) in the
              usual drug procurement process.

              Eliminating this element opens access to any prescriber. Therefore, it is possible that
              physicians and advanced practice healthcare providers (e.g., physician assistants, nurse
              practitioners) who are not familiar with Mifeprex and/or practice outside of facilities with
              established protocols may prescribe Mifeprex; a factor that could contribute to an
              increase in serious complications.

              5.2   RESTRICTED TO CERTAIN HEALTHCARE SETTINGS

              This element limits distribution by preventing the distribution of Mifeprex through retail
              (including mail order and internet) pharmacies. If this restriction was removed, any
              pharmacy could stock the drug and prescribers would no longer have to stock Mifeprex.
              In a “worst case” scenario, the following could occur:
                      x patients are not properly counseled about the serious complications and what
                         to do in the event that they experience an adverse event,
                      x patients may not pick-up the prescription – failing to initiate the abortion in a
                         timely manner resulting in ineffective or inappropriate use of the drug or
                         potentially an increased incidence of complications,
                      x patients have difficulty finding a pharmacy that stocks the drug because not all
                         pharmacies may choose to stock the drug, resulting in treatment delay
              Although not safety concerns, confidentiality and personal safety are significant concerns
              with Mifeprex. Distribution through retail pharmacies could compromise patient and


                                                                                                       13

                                                                                                  FDA 0356
Reference ID: 3392205
                 Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 17 of 20
              prescriber confidentiality with adding a new stakeholder to the treatment process, and
              pharmacies could be targeted by individuals or groups opposed to abortions.
              Restriction of mifepristone to certain healthcare settings is probably the most critical
              element for maintaining confidentiality and privacy for both patients and prescribers.
              This element also contributes to the patient’s safe use of Mifeprex by making the
              prescriber responsible for giving the drug directly to the patient and counseling the
              patient at the time of dispensing. It is safer for the patient - providing the opportunity for
              direct observed therapy (although this is not a REMS program requirement) to initiate the
              time-sensitive abortion process, and ensures the patient leaves the healthcare facility with
              the medications that are necessary for completing a medical abortion to maximize
              efficacy and minimize risk.

              5.3           DOCUMENTATION OF SAFE USE CONDITIONS
              The REMS requires that prescribers review and complete a Patient Agreement with each
              patient before treatment is initiated. The signed Agreement is placed in the patient’s
              medical record; however it is not collected by Danco. There is no data available on how
              often the Agreement is utilized.
              Family planning clinics generally utilize consent forms and in this type of practice setting
              the Patient Agreement may be redundant. Therefore, it is not known if removing this
              element would increase the risk that a patient is not properly informed and counseled
              about complications and what to do when a complication occurs.

              6        DISCUSSION
                  (b) (6)       (b) (6)
                    and      considered two options – maintain the REMS or eliminate the REMS with
              the following possible rationale for each option.

                      x      Eliminate the REMS: No new safety concerns have been identified in 6 - 7 years.
                             The serious complications being reported now have been consistent with labeling
                             and the reporting rate has been stable over the last several years. These
                             complications are consistent with what one would expect with a surgical abortion
                             and are not necessarily unique to a medical abortion with Mifeprex. Use of
                             Mifeprex has been primarily in Planned Parenthood and other family planning
                             clinics where there are protocols and familiarity with assessing the duration of
                             pregnancy, diagnosing an ectopic pregnancy, performing surgical interventions in
                             cases of incomplete abortion, and caring for patients that experience serious
                             complications. Some of the safe use practices surrounding Mifeprex may
                             therefore already be embedded in these practice sites that already dispensing
                             Mifeprex and would likely be maintained even if the REMS were eliminated.

                      x      Maintain the REMS: There have been a small number of reported serious
                             complications associated with Mifeprex and this is likely reflective of the use of
                             Mifeprex within a system of knowledgeable healthcare providers, safe use
                             protocols, proper patient counseling, and follow-up procedures.
                             Medical abortion accounts for the minority of abortions in the U.S. Similarly,
                             training opportunities in medical abortion appear limited and are less available
                             than surgical abortion experience. Given this relative lack of familiarity and

                                                                                                                14

                                                                                                         FDA 0357
Reference ID: 3392205
Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 18 of 20




                                                             FDA 0358
                  Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 19 of 20
              Appendix A: Overview of US Mifeprex Cases with Fatal Outcomes
               State          Date of          Patient Cause of Death                                 Culture if Available
                              Death             Age
                                     (b) (6)


                                                 38        Hemorrhage from ruptured                   N/A
                                                           ectopic pregnancy
                                                 18        Septic shock                               CDC positively identified C.
                                                                                                      sordellii in uterine tissue
                                                 21        Presumed infection                         CDC positively identified C.
                                                                                                      sordellii in uterine tissue
                                                 22        Sepsis                                     CDC positively identified C.
                                                                                                      sordellii in uterine tissue
                                                 34        Sepsis                                     CDC positively identified C.
                                                                                                      sordellii in uterine cavity
                                                 32        Not specified^                             Uterine cavity culture positive
                                                                                                      for Prevotella and
                                                           (autopsy declined)
                                                                                                      Peptostreptococcus
                                                 23        Probably methadone overdose                N/A
                                                 24        Septic shock                               Probably C. perfringens
                                                 22        Suspected homicide                         N/A
                                                 23        Cocaine and Fentanyl                       N/A
                                                           poisoning
                                                 18        Septic shock & cardiac arrest              C. sordellii confirmed in uterine
                                                                                                      samples

                                                 29        Complications due to acute                 CDC positively identified C.
                                                           endometritis & myometritis                 sordellii in uterine tissue

                                                 21        Not specified, but presumed C.             CDC positively identified C.
                                                           sordellii infection                        sordellii

                                                 27        Ruptured ectopic pregnancy                 N/A
              A     (b) (6)                      (b) (6)                                                                (b) (6)
               The        death occurred on          (Day 33) after an initial failed surgical and medical abortion on          (Day 1)
              in a woman with a large uterine fibroid. A repeat surgical abortion was done on (b) (6) (Day 22). We do not believe the
              death was related to the attempted medical abortion on (b) (6) .




                                                                                                                                    16

                                                                                                                             FDA 0359
Reference ID: 3392205
                    Case 8:20-cv-01320-TDC Document 62-6 Filed 06/10/20 Page 20 of 20
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
                                                   (b) (6)


     10/17/2013

                            (b) (6)


     10/17/2013
     Received concurrence from                                         (b) (6)




                                                                                             FDA 0360
Reference ID: 3392205
